[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                   OCTOBER 31, 2011
                                            No. 11-11091
                                                                      JOHN LEY
                                        Non-Argument Calendar
                                                                       CLERK
                                      ________________________

                            D.C. Docket No. 6:10-cv-00929-MSS-DAB



THELMA NELSON,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                                versus

BANK OF AMERICA, N.A.,
BAC HOME LOANS SERVICING, LP,
a subsidiary of Bank of America, N.A.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 31, 2011)
Before CARNES, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Thelma Nelson filed a verified complaint seeking a declaratory judgment

against Bank of America, N.A. and its subsidiary, BAC Home Loans Servicing,

LP. She alleged that those defendants were participants in the United States

Treasury’s Home Affordable Mortgage Program (HAMP) and that she had entered

into a temporary mortgage modification agreement (the Temporary Agreement)

with them. Nelson claimed that the defendants had failed to satisfy their

obligations under the terms of the Temporary Agreement based on the

requirements of HAMP, and she asked the district court to determine the parties’

rights and duties. She sought “a declaratory judgment related to the modification

of [her] mortgage note, in compliance with HAMP.”

      The defendants filed a motion to dismiss the complaint, arguing that HAMP

did not create a private right of action and that Nelson was merely an incidental

beneficiary of the defendants’ participation in HAMP. The district court granted

that motion, holding that there was no private right of action under HAMP and

that, as a result, it lacked subject matter jurisdiction. Whether a statute creates a

private right of action is a question of law that we review de novo. See Love v.

Delta Air Lines, 310 F.3d 1347, 1351 (11th Cir. 2002).

                                           2
      HAMP was authorized by Congress as part of the Emergency Economic

Stabilization Act of 2008, see 12 U.S.C. § 5219a(a), which has the stated purpose

of giving the Secretary of the Treasury the “authority and facilities” necessary “to

restore liquidity and stability to the financial system of the United States.” 12

U.S.C. § 5201(1). The Secretary is charged with, among other things, acting in a

manner that “preserves homeownership and promotes jobs and economic growth.”

Id. § 5201(2)(B). The Act provides for oversight of the Secretary’s actions by a

“Financial Stability Oversight Board,” id. § 5214, oversight of the troubled assets

relief program (TARP) by the Comptroller General of the United States, id. §

5226, and judicial review of the Secretary’s actions, id. § 5229(a)(1), which are

reviewable as a “final agency action for which there is no other adequate remedy

in a court,” 5 U.S.C. § 704. The Act also gives the Secretary authority to revise

the HAMP guidelines, 12 U.S.C. § 5219a(a), and to make certain information

publicly available, id. § 5219b.

      This Court has not addressed in a published opinion the issue of whether

HAMP provides for a private right of action, but a host of district courts that have

done so have held that it does not. See, e.g., Mosley v. Wells Fargo Bank, N.A.,

No. 2:11cv268, — F. Supp. 2d — , 2011 WL 3439243, at *3 (E.D. Va. Aug. 5,

2011); Cox v. Mortg. Elec. Registration Sys., Inc., Civil No. 10-4626, — F. Supp.

                                          3
2d —, 2011 WL 2600700, at *3 (D. Minn. June 30, 2011); Melton v. Suntrust

Bank, Civil No. 2:11cv204, — F. Supp. 2d —, 2011 WL 1630273, at *1 (E.D. Va.

April 21, 2011); Hart v. Countrywide Home Loans, Inc., 735 F. Supp. 2d 741, 748

(E.D. Mich. 2010); Pantoja v. Countrywide Home Loans, Inc., 640 F. Supp. 2d

1177, 1185 (N.D. Cal. 2009). We agree with those courts, and with the district

court in the present case, that nothing express or implied in HAMP gives

borrowers a private right of action. See Thompson v. Thompson, 484 U.S. 174,

179, 108 S.Ct. 513, 516 (1988) (“The intent of Congress remains the ultimate

issue, however, and unless this congressional intent can be inferred from the

language of the statute, the statutory structure, or some other source, the essential

predicate for implication of a private remedy simply does not exist.”) (quotation

marks omitted).

      AFFIRMED.




                                          4